DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	      Claims 1-20 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim limitation “the work machines of the group collectively cooperate between each other in a manner of a virtual work machine” is indefinite. The “virtual work machine” is not clearly defined in the claims or specification, and it is further unclear what is meant by “in a manner of a virtual work machine”. 
	The examiner will interpret the limitation broadly to mean that the work machines cooperate between each other, such that the cooperation and/or the collective work machines resembles in any way any type of virtual work machine. As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (European Patent Publication # 2110012).

Regarding claims 1-20, Meyer discloses a method for executing an agricultural work process on a field (figs 2-3, etc) comprising: 
providing a group of agricultural work machines, each work machine having work assemblies that are adjustable with machine parameters for adapting to respective agricultural conditions (figs 2-3, etc), 
communicating between the work machines of the group via a wireless network (fig 2: 34, etc), wherein the work machines of the group are configured as self-optimizing work machines which each have a driver assistance system (figs 3-4, claims 7-9, 3-4, etc), and 
generating and adjusting machine parameters via the driver assistance system in an automated manner, wherein the machine parameters are optimized with respect to the agricultural conditions (figs 3-4, claims 7-9, 3-4, etc), 
wherein the work machines of the group collectively cooperate between each other in a manner of a virtual work machine (figs 2-4, claims 3-4, etc).
Meyer does not explicitly disclose that the cooperation is in a manner of a virtual work machine.
However, cooperation “in a manner of a virtual work machine” has been interpreted broadly to mean that the cooperation and/or the collective work machines resembles in any way any type of virtual work machine. Meyer discloses this interpretation of the limitation (figs 2-4, claims 3-4, etc).
It would have been obvious before the effective filing date of the claimed invention for Meyer to do so, as suggested by Meyer, in order to more effectively perform agricultural work by close cooperation of the machines.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
September 22, 2022